DETAILED ACTION
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann US 2004/0141424.
Regarding claim 1, Hartmann discloses a watch spring (23) for a first component, intended for the notching of the first component (22) relative to a second component (21), the spring comprising at least one first connecting element (23b) intended to interact with at least one second connecting element provided on a member of the first component so as to connect the spring and the first component (22a), wherein the at least one first connecting element comprises at least one elastic connecting arm extending in a first direction intended to interact with the at least one second connecting element (23b), the at least one first connecting element being intended to receive a force for driving the first component relative to the second component in the first direction or substantially in the first direction [0035]-[0036].  
Regarding claim 2, Hartmann discloses the watch spring, wherein the first direction is orthoradial relative to an axis of rotation of the spring or to an axis passing through the center of gravity of the spring and perpendicular or substantially perpendicular to the spring or to a plane in which the spring extends see Fig. 9.  
Regarding claim 3, Hartmann discloses the watch spring, wherein the elastic connecting arm has a free extremity forming a face perpendicular or substantially perpendicular to the first direction (i.e. the tip of 23b).  
Regarding claim 4, Hartmann discloses the watch spring, wherein the spring has an overall annular form, see Fig. 9.  
Regarding claim 5, Hartmann discloses the watch spring, wherein the first connecting element comprises two elastic connecting arms, see Fig. 8 (i.e. 2 of the 3 connecting arms of elements 23b).  
Regarding claim 6, Hartmann discloses the watch spring, wherein the spring comprises several first connecting elements, see Fig. 8 (i.e. 2 of the 3 of elements 23b).  
Regarding claim 7, Hartmann discloses the watch spring, wherein the several first connecting elements are distributed at regular intervals along the circumference of the spring, see Fig. 8.  
Regarding claim 8, Hartmann discloses the watch spring, wherein the spring comprises at least one first indexation or notching structure (23a) intended to interact with at least one second indexation or notching structure provided on the second component (21a).  
Regarding claim 9, Hartmann discloses the watch spring, wherein the first connecting element is disposed at the level of one of the at least one first structure, see Figs. 8-10.  
Regarding claim 10, Hartmann discloses a watch component, comprising the watch spring as claimed in claim 1, see Figs 8-10.  
Regarding claim 11, Hartmann discloses a watch assembly (Fig. 2, Figs. 8-10) comprising a first watch component (23) which is the watch component, and a second watch component (21), the second watch component comprising a second indexation or notching structure (21a) adapted to interact with at least one first indexation or notching structure provided on the first watch component (23a).  
Regarding claim 13, Hartmann discloses a timepiece, comprising an the assembly as claimed in claim 11, see Figs 8-10.  
Regarding claim 14, Hartmann discloses a method for mounting or assembling the assembly, the method comprising installing the first component on the second component displacing the first component relative to the second component and deforming the elastic connecting arm of the spring by the second connecting element acting on the elastic connecting arm, and  returning the elastic connecting arm of the spring so as to position an extremity of the elastic connecting arm at a level of the second connecting element, see [0035]-[0041].  
Regarding claim 15, Hartmann discloses the method of mounting or assembling, wherein the elastic connecting arm is deformed in bending in at 7Application No. Not Yet AssignedAttorney Docket No. P190542US00 least one selected from the group consisting of (i) a plane of the spring and a direction perpendicular to the plane of the spring, see Figs 8-10.  
Regarding claim 16, Hartmann discloses the watch component, which is a bezel or a case middle or a case back (21).  
Regarding claim 17, Hartmann discloses the watch spring, wherein the elastic connecting arm has a longitudinal dimension greater than or equal to 15 times a transverse dimension of the elastic connecting arm, see Figs. 8-10.  
Regarding claim 18, Hartmann discloses the watch spring, wherein the elastic connecting arm has a retraction ramp, see element 23b Figs. 8-10.  
Regarding claim 19, Hartmann discloses the watch spring, wherein the form of the spring is tangent or substantially tangent to the first direction, see Fig. 9.  
Regarding claim 20, Hartmann discloses the watch spring, wherein the spring comprises at least one selected from the group consisting of: - free extremities of the two elastic connecting arms face towards one another (see Fig. 8, while not directly opposed are angled inward facing towards each other), and - free extremities of the two elastic connecting arms are symmetrical relative to a plane comprising an axis passing through the center of gravity of the spring and orthogonal or substantially orthogonal to the spring or to a plane in which the spring extends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Hartmann US 2004/0141424.

Regarding claim 12, Hartmann discloses the watch spring, wherein the at least one first connecting element is arranged so as to transmit a force 6Application No. Not Yet AssignedAttorney Docket No. P190542US00 for driving the first component relative to the second component, wherein an intensity of the force is greater than an intensity of a notching force [0008],[0036]-[0039].  
Hartmann does not specifically disclose the force is greater than or equal to 1.5 times an intensity of a notching force
However, regarding the intensity of the force is greater than or equal to 1.5 times an intensity of a notching force, Hartmann discloses the purpose of such a force is to enable the spring to reliably angularly displace the bezel around the case, see [0008],[0036]-[0039].  Therefore, to choose this difference to be 1.5 times, absent any criticality, is only considered to be the “optimum” values of the intensity, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05. In this case, the greater the force, the more tactile the rotation of the bezel will be for every notch that is indexed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Hartmann does not disclose the features of at least one first connecting element comprises at least one elastic connecting arm extending in a first direction intended to interact with the at least one second connecting element, in the claims’ broadest reasonable interpretation, Hartmann does disclose these features. At the very least the independent claim does not presently specify what particular component of the watch is required to be “a first component” or “a second component” among other features of the spring. Hartmann discloses a spring with at least one first connecting element (23b) and 23b comprises at least one elastic connecting arm extending in a direction intended to interact with the at least one second connecting element (22a) of the first component (22). From applicant’s disclosure, elements 10-12a and 10-12a’ are considered the elastic arms of the first connecting element 10-12b. The primary distinction between those disclosed in applicant’s specification and Hartmann (which reads on the claims as described above) is that Hartmann’s elastic arms 23b are not formed in pairs. However, the claims only require “at least one elastic arm” not pairs of elastic arms and so in its broadest reasonable interpretation Hartmann includes those features among the others cited as set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844